Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The application recites variations of an invention as follows:
Regarding claim 1:
A natural language processing system comprising:
an automated speech recognizer configured to generate a plurality of text transcriptions from an utterance;
a natural language understanding subsystem configured to receive the plurality of text transcriptions and provide a plurality of slot-intent models as output, wherein each slot-intent model includes an intent and one or more slots having key-value pairs; and
a fulfillment manager configured to receive the plurality of slot-intent models and start a service based thereon, wherein the fulfillment manager includes:
a fulfillment strategy data store that stores a plurality of fulfillment strategies, wherein each fulfillment strategy of the plurality of fulfillment strategies describes rules for starting at least one of a plurality of services;
a strategy selector that selects, for each of the plurality of slot-intent models, one or more selected fulfillment strategies from the plurality of fulfillment strategies based on a given slot-intent model; and
an arbitrator configured to receive a plurality of selected fulfillment strategies and choose a chosen fulfillment strategy and cause execution of the chosen fulfillment strategy thereby starting the service, 
wherein the arbitrator is configured to choose the chosen fulfillment strategy based on a mode analysis performed on the plurality of slot-intent models, 
the mode analysis including identifying a number of historical incidences of each of the slot-intent models and eliminating at least one of the selected fulfilment strategies corresponding to one of the slot-intent models based on the identified number of historical incidences of the one of the slot-intent models.

Regarding 9:
A method comprising:
generating, using an automated speech recognizer, a plurality of text transcriptions from an utterance;
providing, using a natural language understanding system, a plurality of slot-intent models as output, wherein each slot-intent model includes an intent and one or more slots having key-value pairs; and
starting a service, using a fulfillment manager and based on the plurality of slot-intent models, wherein the using the fulfillment manager includes:
selecting, for each of the plurality of slot-intent models, using a strategy selector, one or more selected fulfillment strategies from a plurality of fulfillment strategies based on a given slot-intent model;
choosing, using an arbitrator, a chosen fulfillment strategy; and 
executing the chosen fulfillment strategy, wherein the arbitrator is configured to choose the chosen fulfillment strategy based on a mode analysis performed on the plurality of slot-intent models, the mode analysis including identifying a number of historical incidences of each of the slot-intent models and eliminating at least one of the selected fulfilment strategies corresponding to one of the slot-intent models based on the identified number of historical incidences of the one of the slot-intent models.

The highlighted portions indicate the significant portions in combination with all the recited limitations as claimed. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the highlighted portion and its connections.
Prior art references, such as references listed in the notice of references, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656